354 F.2d 1008
In the Matter of HARBOR TANK STORAGE CO., Inc., a Corporation of the State of New York, Debtor.George Bitter, Appellant.
No. 15305.
United States Court of Appeals Third Circuit.
Argued November 15, 1965.
Decided February 2, 1966.

Appeal from the United States District Court for the District of New Jersey; Robert Shaw, Judge.
Max Mehler, Newark, N. J., for appellant.
Jerome M. Lynes, Newark, N. J. (Joseph M. Nolan, Newark, N. J., pro se, on the brief), for appellee.
Before KALODNER, Chief Judge and McLAUGHLIN and SMITH, Circuit Judges.
PER CURIAM.


1
On review of the record we find no error. The Judgment of the District Court of February 8, 1965, will be affirmed.